     Case 3:19-cv-01277-W-WVG Document 18 Filed 05/20/20 PageID.156 Page 1 of 6


 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   BLAKE DROZ,                                       Case No.: 19-CV-1277 W (WVG)
14                                    Plaintiff,
                                                       ORDER DENYING DEFENDANT’S
15   v.                                                MOTION TO DISMISS [DOC. 15]
16   COUNTY OF SAN DIEGO, et al.,
17                                 Defendants.
18
19         Pending before the Court is Defendant County of San Diego’s motion to dismiss
20   under Federal Rule of Civil Procedure 12(b)(6). Plaintiff Blake Droz opposes.
21         The Court decides the matter on the papers submitted and without oral argument.
22   See Civ. L.R. 7.1(d)(1). For the reasons stated below, the Court DENIES the motion to
23   dismiss [Doc. 15].
24
25   I.    BACKGROUND
26         The following allegations are taken from the First Amended Complaint (“FAC”
27   [Doc. 13]).
28

                                                   1
                                                                            19-CV-1277 W (WVG)
     Case 3:19-cv-01277-W-WVG Document 18 Filed 05/20/20 PageID.157 Page 2 of 6


 1         On March 29, 2017, Plaintiff Blake Droz was picked up by a taxi in Old Town San
 2   Diego, and he asked the driver to take him to Little Italy. (FAC ¶ 17.) “DROZ fell asleep
 3   in the back of the taxi and when he woke up, the taxi driver was driving him through
 4   Carlsbad, California (dozens of miles in the wrong direction).” (Id. ¶ 18.) Droz
 5   demanded that the driver stop and let him out of the taxi. (Id. ¶ 19.)
 6         At some point, the taxi driver called 911 and stated that Droz refused to pay the
 7   fare and pointed a gun at the driver’s head. (FAC ¶ 20.) Droz then allegedly fled the
 8   scene. (Id.)
 9         Droz denies he had a gun and denies he threatened the driver. (FAC ¶ 21.)
10   However, Carlsbad Police Department officers responded to the call and requested
11   support from a San Diego Sheriff’s Department canine unit. (Id. ¶ 22.) Sheriff’s Officer
12   Richard Fischer responded to the call. (See id. ¶¶ 23, 25.)
13         Carlsbad Officers and Officer Fischer eventually found Droz, who was walking
14   away from the officers. (FAC ¶¶ 23, 24.) When Droz saw Officer Fischer with his
15   canine, Droz “immediately went down to the ground as instructed.” (Id. ¶ 25.) Despite
16   complying with the officers’ commands to “get on the ground,” Officer Fischer released
17   his canine, which began biting Droz. (Id. ¶¶ 26, 27.) Officer Fischer then jumped on
18   Droz and started punching him while the canine was biting Droz’s arm. (Id. ¶ 28.) After
19   approximately one minute and twenty-three seconds, the canine released Droz’s arm, and
20   Droz was arrested and booked. (Id. ¶¶ 32, 33.) Droz contends he suffered serious
21   injuries as a result of the canine attack. (Id. ¶ 34.)
22         On July 10, 2019, Droz filed this lawsuit against Officer Fischer and the County of
23   San Diego. The Complaint alleges causes of action for (1) violation of the Fourth
24   Amendment under 42 U.S.C § 1983 against Officer Fischer, and (2) failure to properly
25   train and discipline under 42 U.S.C. § 1983 against the County.
26         On December 4, 2019, the Complaint was dismissed with leave to amend. (See
27   Dismissal Order [Doc. 12].) Thereafter, Droz filed the FAC. Defendant County of San
28

                                                    2
                                                                              19-CV-1277 W (WVG)
     Case 3:19-cv-01277-W-WVG Document 18 Filed 05/20/20 PageID.158 Page 3 of 6


 1   Diego now seeks dismissal, arguing that Droz has failed to state facts supporting the
 2   cause of action for failure to train and discipline. (See P&A [Doc. 15-1].)
 3
 4   II.    LEGAL STANDARD
 5          The court must dismiss a cause of action for failure to state a claim upon which
 6   relief can be granted. Fed. R. Civ. P. 12(b)(6). A motion to dismiss under Rule 12(b)(6)
 7   tests the legal sufficiency of the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51
 8   F.3d 1480, 1484 (9th Cir. 1995). A complaint may be dismissed as a matter of law either
 9   for lack of a cognizable legal theory or for insufficient facts under a cognizable theory.
10   Balisteri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1990). In ruling on the
11   motion, a court must “accept all material allegations of fact as true and construe the
12   complaint in a light most favorable to the non-moving party.” Vasquez v. L.A. Cnty., 487
13   F.3d 1246, 1249 (9th Cir. 2007). But a court is not required to accept legal conclusions
14   couched as facts, unwarranted deductions, or unreasonable inferences. Papasan v. Allain,
15   478 U.S. 265, 286 (1986); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
16   2001).
17          Complaints must contain “a short plain statement of the claim showing that the
18   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has interpreted
19   this rule to mean that “[f]actual allegations must be enough to rise above the speculative
20   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007). The allegations in the
21   complaint must “contain sufficient factual matter, accepted as true, to state a claim to
22   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
23   Twombly, 550 U.S. at 570).
24
25   III.   DISCUSSION
26            The County seeks to dismiss Droz’s Monell cause of action premised on its failure
27   to properly train and discipline Officer Fischer.
28

                                                   3
                                                                                 19-CV-1277 W (WVG)
     Case 3:19-cv-01277-W-WVG Document 18 Filed 05/20/20 PageID.159 Page 4 of 6


 1         “A municipality may not be held liable under [42 U.S.C. § 1983] solely because it
 2   employs a tortfeasor.” Bd. of Cnty. Com’rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397,
 3   403 (1997) (referencing Monell, 436 U.S. at 689–92). Instead, a plaintiff seeking to
 4   establish municipal liability under § 1983 must prove that his or her injury was the result
 5   of a municipal policy or custom. Id. “Locating a ‘policy’ ensures that a municipality is
 6   held liable only for those deprivations resulting from the decisions of its duly constituted
 7   legislative body or of those officials whose acts may fairly be said to be those of the
 8   municipality.” Id. at 403–04.
 9         However, a “local governmental body may be liable if it has a policy of inaction
10   and such inaction amounts to a failure to protect constitutional rights.” Oviatt By and
11   Through Waugh v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992) (citing City of Canton v.
12   Harris, 489 U.S. 378, 388 (1989)). In order to establish a section 1983 claim against a
13   local government entity for failing to act to preserve a constitutional right, the plaintiff
14   must establish: (1) a county employee violated plaintiff’s constitutional right; (2) the
15   municipality had a policy or custom that amounts to deliberate indifference; and (3) the
16   custom or policy is the moving force behind the constitutional violation. Long v. County
17   of Los Angeles, 442 F.3d 1178, 1186 (9th Cir.2006) (citing Gibson v. County of Washoe,
18   290 F.3d 1175, 1193-94 (9th Cir. 2002)). In the context of a failure to train claim,
19   deliberate indifference can be proven “without showing a pattern of constitutional
20   violations where ‘a violation of federal rights may be a highly predictable consequence of
21   a failure to equip law enforcement officers with specific tools to handle recurring
22   situations.” Id. (quoting Board of County Commissioners v. Brown, 520 U.S. 397, 409
23   (1997)).
24         Here, the County does not argue that Droz failed to satisfy the first or third
25   elements of his failure to train claim. Instead, the County on the second element, is
26   arguing that Droz “does not provide any factual support” for the claim that the County
27   failed to adequately train its deputies. (P&A 6:21–24.) Specifically, it contends that
28   Droz “does not specify what this training consisted of or failed to include[,] does not

                                                    4
                                                                                  19-CV-1277 W (WVG)
     Case 3:19-cv-01277-W-WVG Document 18 Filed 05/20/20 PageID.160 Page 5 of 6


 1   include any factual allegations to support the conclusory assertion of deliberate
 2   indifference [and] does not identify any prior constitutional violations that resulted from
 3   any such inadequate training.” (Id. 6:24–28.) The Court disagrees with each of these
 4   assertions.
 5         Under the Monell cause of action, the FAC specifies what the County’s training
 6   failed to include:
 7         The training policies of COUNTY were not adequate to train its police
           officer employees to properly and lawfully handle situations similar to the
 8
           one they were presented with when they confronted DROZ. [¶] Specifically,
 9         COUNTY failed to adequately train its deputies on the circumstances in
           which the deployment of a canine is permissible as well as when the deputy
10
           must release a canine who is biting a suspect.
11
12   (Compl. ¶¶ 58, 59 (emphasis added).)
13         The FAC’s allegations also support an inference of deliberate indifference. As set
14   forth above, the FAC alleges that when Droz saw Officer Fischer with his canine, Droz
15   “immediately went down to the ground as instructed.” (FAC ¶ 25.) Despite complying
16   with the officers’ commands and not posing “a threat to officers, or anyone else,” Officer
17   Fischer released his canine, which began biting Droz for approximately one minute and
18   twenty-three seconds. (Id. ¶¶ 26, 27, 32.) As a result of the canine attack, Droz contends
19   he suffered serious injuries. (Id. ¶ 34.) Clearly, canines represent an important part of an
20   officer’s arsenal, and they are capable of inflicting injuries on suspects. Thus, reading all
21   inferences in favor of Droz, it is highly likely that compliant suspects will be subjected to
22   excessive force by the County’s alleged failure to train officers on when to deploy a
23   canine and when to order the canine to stop its attack. See Long, 442 F.3d at 1185.
24   Finally, because an inference of deliberate indifference is reasonable under the FAC’s
25   allegations, Droz does not have to establish a pattern of constitutional violations.
26   //
27   //
28   //

                                                   5
                                                                                19-CV-1277 W (WVG)
     Case 3:19-cv-01277-W-WVG Document 18 Filed 05/20/20 PageID.161 Page 6 of 6


 1   //
 2   IV.   CONCLUSION & ORDER
 3         For the foregoing reasons, the Court DENIES the County’s motion to dismiss
 4   [Doc. 15].
 5         IT IS SO ORDERED.
 6   Dated: May 20, 2020
 7
 8
 9                                                  States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              6
                                                                            19-CV-1277 W (WVG)
